                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                      8:18CR314

       vs.
                                                                      ORDER
BILLY ADELL, III

                     Defendant.


This matter is before the court on the Defendant’s Unopposed Motion to Continue Trial
[120]. The parties are engaged in ongoing plea negotiations and seek additional time to
review plea documents. For good cause shown,

       IT IS ORDERED that the Defendant’s Unopposed Motion to Continue Trial [120]
is granted, as follows:

      1. The jury trial, now set for February 11, 2020, is continued to March 31, 2020.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and March 31, 2020, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).


      Dated this 6th day of December 2020.

                                             BY THE COURT:

                                             s/Susan M. Bazis
                                             United States Magistrate Judge
